DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi (US 2011/0262736). 
Regarding claim 1, Sumi teaches a structure (para [0042]-[0044], Fig. 2) comprising: 
- a foam resin layer (para [0044], the foam resin layer 12) formed of a foam material having a foaming ratio of about 1.5 to 15 (para [0044]), which foaming ratio range overlaps with the instantly claimed range of 1.1 to 8 times; and 
- a sound absorbing layer formed of a foam material (para [0042], the core layer 15 that is of a foamed resin) having a foaming ratio of about 10 to 60 times (para [0042]), which foaming ratio range overlaps with the instantly claimed range of 10 to 30 times.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
- the sound absorbing layer (15) laminated on the foam resin layer (12) (para [0044], the foam/core layer 15 is welded/laminated directly onto the foam resin layer 12, meeting the claimed limitations).  

    PNG
    media_image1.png
    322
    407
    media_image1.png
    Greyscale

Regarding claim 2, Sumi teaches its structure further comprising a cylindrical portion formed of the foam resin layer (12) (para [0091], Fig. 12), meeting the claimed limitations.  

    PNG
    media_image2.png
    465
    542
    media_image2.png
    Greyscale

Regarding claim 3, in the structure of Sumi, Sumi teaches the sound absorbing layer (15) is laminated to the foam resin layer (12) (para [0044]), such laminated structure when formed into a cylindrical article would include a part (i.e., a portion of the outer surface) provided in an outside of the cylindrical portion, and the sound absorbing layer (15) is laminated on at least the part of the cylindrical portion, meeting the claimed limitations.  
Regarding claim 4, 
Regarding claim 5, Sumi does not specifically teach bonding the sound absorbing layer to the foam resin layer with a bonding agent. However, it is noted that Sumi teaches the sound absorbing layer (15) is bonded/welded to the foam resin layer (12) (para [0044]). 
It would have been obvious to one of ordinary skill in the art to modify the structure of Sumi, to select suitable bonding agent to bond the sound absorbing layer to the foam resin layer, such as to apply a suitable bonding agent between the sound absorbing layer and the foam resin layer to bond the layers together, which would have predictably arrived at a satisfactory structure that is the same as instantly claimed, and such variations are predictable to one of ordinary skill in the art. One of ordinary skill would have understood how to modify and choose suitable materials for intended use.  See MPEP 2144.05.
Regarding claim 7, Sumi teaches the suitable materials for its foam resin layer includes foamed polyolefin (para [0044], foamed polypropylene), and the sound absorbing layer is made from foamed polyurethane (para [0042]).  
Regarding claim 8, Sumi teaches its structure is suitable for various applications including for vehicles (para [0005]).  
Claims 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi as applied to claim 1 above, further in view of JP2017083081 to Fujimatsu. 
The limitations of claim 1 is taught by Sumi as discussed above.
Regarding claim 6, Sumi teaches a structure of a foam resin layer (para [0044], the foam resin layer 12) and a sound absorbing layer (15) formed of a foam material 
In the same field of laminated foamed article, Fujimatsu teaches a laminated foamed article/duct having a first foam resin layer of a closed-cell structure, and a second foamed layer of an open-cell structure (para [0024]). 
It would have been obvious to one of ordinary skill in the art to modify the structure of Sumi, to select suitable foam for each one of the foam resin layer (12) and the sound absorbing layer (15) in view the teachings of Fujimatsu, such as to include a foam layer of a closed-cell structure and a foam layer of an open-cell structure as taught by Fujimatsu as suitable foam materials (para [0024]), which would have predictably arrived at a satisfactory structure that is the same as instantly claimed, and such variations are predictable to one of ordinary skill in the art. One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 10 and claims 9, 11, Sumi teaches its structure is suitable for various applications including for vehicles, and Sumi teaches a structure of tubular shape (para [0005] [0091]).  But Sumi does not specifically teach an air conditioning duct for vehicles of the specific configuration as instantly claimed in claims 9-11. 
Fujimatsu teaches a laminated foamed duct (10) such as an air conditioning duct for car (para [0012] [0016] [0017] [0024], Fig. 3) comprising a cylindrical portion formed of a foam resin layer, wherein the cylindrical portion includes a part provided in an 

    PNG
    media_image3.png
    196
    311
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Sumi, to formed a laminated foam structure as taught by Fujimatsu that is of a laminated foamed duct such as an air conditioning duct for car as taught by Fujimatsu (para [0012] [0016] [0017] [0024] Fig. 3), which would have predictably arrived at a satisfactory air conditioning duct that is the same as instantly claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782